      Case 3:18-cr-01007-MMA Document 96 Filed 05/06/20 PageID.237 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                       Case No. 18cr1007-MMA
11                        Plaintiff,                  ORDER OF CRIMINAL
                                                      FORFEITURE
12           v.
13    ADRIAN GOMEZ,
14                        Defendant.
15
16         WHEREAS in the Superseding Information in the above-captioned case, the
17 United States sought forfeiture of all right, title, and interest of the above-named defendant
18 in specific properties of Defendant ADRIAN GOMEZ (“Defendant”), pursuant to Title 18
19 United States Code, Section 924(d)(1) and Title 28, United States Code, 2461(c) as
20 properties involved in the violation of Title 18, United States Code, Section 922(g)(1) as
21 charged in Count 1 of the Superseding Information; and
22         WHEREAS, on or about October 24, 2019, Defendant pleaded guilty before
23 Magistrate Judge Mitchell D. Dembin to Count 1 of the Superseding Information, which
24 plea included consent to the forfeiture allegations of the Superseding Information, including
25 forfeiture of the following:
26         a. One (1) F.N. (FN HERSTAL) Unknown Pistol, CAL: Unknown, SN: VA02037;
27         and
28         b. Six (6) rounds Speer ammunition, CAL: 25; and
      Case 3:18-cr-01007-MMA Document 96 Filed 05/06/20 PageID.238 Page 2 of 2




 1         WHEREAS, on November 22, 2019, this Court accepted the guilty plea of
 2 Defendant; and
 3         WHEREAS, by virtue of the facts set forth in the plea agreement, the United States
 4 has established the requisite nexus between the forfeited properties and the offense; and
 5         WHEREAS, on or about July 11, 2018, the properties were administratively forfeited
 6 in the Southern District of California by the Bureau of Alcohol, Tobacco, Firearms, and
 7 Explosives; and
 8         WHEREAS, the United States, having submitted the Order herein to the Defendant
 9 through his attorney of record, to review, and no objections having been received.
10         According, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
11         1.    All right, title, and interest of Defendant ADRIAN GOMEZ in the following
12 properties are hereby forfeited to the United States:
13         a. One (1) F.N. (FN HERSTAL) Unknown Pistol, CAL: Unknown, SN: VA02037;
14         b. Six (6) rounds Speer ammunition, CAL: 25.
15         2.    The Court reaffirms the completed administrative forfeiture proceedings as to
16 the aforementioned assets and therefore no ancillary proceedings or further forfeiture
17 action is required in this case.
18         IT IS SO ORDERED.
19 DATED: May 6, 2020
20
21
22
23
24
25
26
27
28
                                                 2                               18cr1007
